DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 11/04/2021. Claims 1, 3, 4, 12 and 14 were amended. No claims were newly added. Claims 6 and 16 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al (U.S. Pat. 9, 101,737 B2, hereinafter “King”).


a dilator 205 (Fig. 25) comprising: 
an elongated dilator body 108 (Fig. 25), and 
a dilator hub 207 (Fig. 25) extending from the elongated dilator body, the dilator hub defining an inner cavity (where grooves 248, indentations 214 and cavity 240 are located; see Fig. 25), having a distal cavity portion (closer to the dilator body 108) and a proximal cavity portion (closer to the top cap 206; see Fig. 25), the dilator hub comprising a dilator sealing surface located on a proximal-facing surface of the dilator hub (see annotated Fig. 25, below); and 
a valve element 204 (Fig. 25) having an open position (illustrated in Fig. 28B where the slit in the valve open) and a closed position (illustrated in Fig. 28A where the slit in the valve is closed), the valve element comprising: 
an attachment portion 212 configured to be supported by the dilator hub (i.e., the attachment portions 212 are received into corresponding indentations 214 in the hub 207; see Fig. 25 and col. 8, lines 34-37), and 
a sealing portion (i.e., the portion of the valve 204 which extends radially inward of extensions 212) extending radially inwardly from a side of the inner cavity (i.e., when the valve is seated, the sealing portion extends radially inward and over the cavity 240), the sealing portion comprising a valve sealing surface located, when the valve element is in the closed position, on a distal surface of the sealing portion, the sealing portion being biased toward the closed position with the valve sealing 
wherein the valve element is configured to inhibit fluid flow between the distal cavity portion and the proximal cavity portion when the valve element is in the closed position (as illustrated in Fig. 28A when the valve slit is closed), and 
wherein the valve element permits movement of a guidewire through the dilator hub in a proximal direction relative to the dilator (see Fig. 28B illustrating when the valve element is open such that a device, such as a guidewire, can be introduced into a pathway of an actuator 210 and then through the valve element 206, and it is understood that the guidewire could also be moved proximally through the dilator hub when it is desired to remove the guidewire from the dilator hub).



    PNG
    media_image1.png
    921
    1058
    media_image1.png
    Greyscale

King et al (U.S. Pat. 9, 101,737 B2), Fig. 25, Annotated.

Regarding claim 2, King discloses that the valve element is at least partially disposed between the distal portion of the inner cavity and the proximal portion of the inner cavity (i.e., the valve element is seated within the indentations 214 such that it is proximal to the portion 240A yet distal to the top of the hub 207).
Regarding claim 3, King discloses that the valve first sealing surface (illustrated in annotated Fig. 25 above) is positioned against the dilator second sealing surface to substantially seal the distal cavity portion from the proximal cavity portion when the valve element is in the closed position (see Fig. 28A illustrating the valve seated in 
Regarding claim 4, King discloses that at least one of the valve sealing surface and the dilator sealing surface extend around an inner perimeter of the inner cavity (as shown in the view of Fig. 24A, both the valve sealing surface and dilator sealing surfaces are annular and extend around the cavity 240A).
Regarding claim 5, King discloses that the sealing portion comprises a raised portion (i.e., the sealing portion is raised relative to the extensions 212 which are on the bottom surface of the valve element).
Regarding clam 8, King discloses that the valve element comprises a fold line along which the sealing portion and the attachment portion can bend with respect to each other (e.g., a seam or slit is located in the center of the valve element which allows the sealing portion fold radially toward the attachment portion when the top cap 210 is inserted into the hub, as illustrated in Fig. 28B).
Regarding claim 9, King discloses that the valve element comprises a flexible material with properties that reduce the likelihood of cold-setting when held in a flexed position for extended periods of time (see col. 4, lines 49-51 disclosing that the valve element can be made of a material such as silicone or polyurethane, which are known to be flexible and to reduce the likelihood of cold setting when held in a flexed position for extended periods of time). 
Regarding claim 10, while King does not explicitly disclose that movement of the guidewire in a proximal direction relative to the dilator is inhibited when the valve element is in the closed position, King also illustrates and discloses that when the valve . 

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102 as being anticipated by Puhasmägi et al (U.S. Pat. 9,233,230 B2, hereinafter “Puhasmägi”).
Regarding claim 1, Puhasmägi discloses an access device for placing a medical article within a body space, the access device comprising: 
a dilator (combination of hub 4 and dilator body 2; Fig. 9A) comprising: 
an elongated dilator body 2 (Fig. 9A), and 
a dilator hub 4 (Fig. 9A) extending from the elongated dilator body, the dilator hub defining an inner cavity (i.e., the interior of the hub as illustrated in Figs. 8-9) having a distal cavity portion (closer to the dilator body 3) and a proximal cavity portion (closer to the rear portion 81; see Fig. 8A), the dilator hub comprising a dilator sealing surface located on a proximal-facing surface of the dilator hub (such as the top surface of the seat body 62’ which faces the rear portion 81); and 
a valve element 60’ (Fig. 8A) having an open position (illustrated in Fig. 28B where the slit in the valve open) and a closed position (illustrated in Fig. 8A and/or 9A), the valve element comprising: 

a sealing portion 64’ (Fig. 8A, 9A) extending radially inwardly from a side of the inner cavity, the sealing portion comprising a valve sealing surface located, when the valve element is in the closed position, on a distal surface of the sealing portion (i.e., the valve sealing surface is the underside of the sealing portion 64’ which sits against the top of the seat body 62’ in the phantom line view in Fig 8A or in Fig. 9B), the sealing portion being biased toward the closed position with the valve sealing surface positioned against the dilator sealing surface located on the proximal-facing surface of the dilator hub (as shown in Fig. 9B or in the phantom line view of Fig. 8A), 
wherein the valve element is configured to inhibit fluid flow between the distal cavity portion and the proximal cavity portion when the valve element is in the closed position (as illustrated in Fig. 8A and 9B, when the valve element is in its closed position, the sealing portion 64’ is seated onto the top of the seat body 62’ in order to seal the area proximal to the sealing portion 64’; see also col. 14, lines 11-22 disclosing that when the sealing portion 64’ is closed, passage of liquid is prevented through the hub), and 
wherein the valve element permits movement of a guidewire through the dilator hub in a proximal direction relative to the dilator (see Fig. 8A and 9A illustrating when the valve element 60’ is open a device, such as a needle 3, or 
Regarding claim 2, Puhasmägi discloses that the valve element is at least partially disposed between the distal portion of the inner cavity and the proximal portion of the inner cavity (i.e., the valve element 60’ is seated within the middle of the hub as shown in Fig. 8A).
Regarding claim 3, Puhasmägi discloses that the valve first sealing surface is positioned against the dilator second sealing surface to substantially seal the distal cavity portion from the proximal cavity portion when the valve element is in the closed position (see Fig. 8A illustrating this position as phantom lines; see also Fig. 9B illustrating the sealed configuration when the device 3 is removed).
Regarding claim 4, Puhasmägi discloses that dilator sealing surface extends around an inner perimeter of the inner cavity (i.e., the dilator sealing surface at the top of the seat 62’ is annular within the inner cavity of the hub). 
Regarding clam 8, Puhasmägi discloses that the valve element comprises a fold line, located at hinge 68’, along which the sealing portion and the attachment portion can bend with respect to each other (see Fig. 8-9 illustrating the valve element 60’ moving between positions by movement at the hinge area 68’).
Regarding clam 9, Puhasmägi discloses that the valve element can be made from a polymer (col. 5, lines 60-62), which would expectedly reduce the likelihood of 
Regarding claim 10, while Puhasmägi does not explicitly disclose that movement of the guidewire in a proximal direction relative to the dilator is inhibited when the valve element is in the closed position, Puhasmägi also illustrates and discloses that when the valve element is in the open position (Fig. 9A), a pathway is created through the hub 220 for a device 3 to pass through; and when the valve element is in its closed position (Fig. 9B), the device 3 cannot move through the hub until the valve element is opened.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 12-15 and 17-20 are rejected under 35 U.S.C. 102 as being anticipated by Puhasmägi et al (U.S. Pat. 9,233,230 B2) in view of Bierman et al (U.S. Pub. 2014/0207069 A1, hereinafter “Bierman”).
Regarding claims 5 and 7, Puhasmägi does not appear to disclose that the sealing portion comprises a raised portion, specifically comprising a substantially dome-like shape.
However, to provide a valve with a substantially dome-like shape was known from Bierman, which discloses a valve 240 (Fig. 15B) provided with a sealing surface having a raised portion with a dome-like shape 278 (Figs. 18-22).
A skilled artisan would have found it obvious at the time of the invention to modify the sealing portion of the valve of Puhasmägi to have a substantially dome-like shape to advantageously reduce the contact between the sealing surface and the needle and/or guidewire when the needle and/or guidewire is extended through the inner cavity (see Bierman at para [0231]); a skilled artisan would have expected this feature to be advantageous to protect the valve and extend its useful life.



a dilator (combination of hub 4 and dilator body 2; Fig. 9A) comprising: 
an dilator body 2 (Fig. 9A), and 
a dilator hub 4 (Fig. 9A) extending from a proximal end of the dilator body, the dilator hub defining an inner cavity (i.e., the interior of the hub as illustrated in Figs. 8-9) along a longitudinal axis defined by the body and the hub, the dilator hub comprising a dilator sealing surface located on a proximal-facing surface of the dilator hub (such as the top surface of the seat body 62’ which faces the rear portion 81); and 
a valve element 60’ (Fig. 8A) comprising: 
an attachment portion 65’ supported within the inner cavity (i.e., the attachment portion 65’ is sandwiched between the seat body 62’ and the inner wall of the hub), and 
a sealing portion 64’ (Fig. 8A, 9A) extending into the inner cavity, the sealing portion comprising a valve sealing surface biased toward a first closed position against the dilator sealing surface to substantially seal at least a portion of the inner cavity from the dilator body (i.e., the valve sealing surface is the underside of the sealing portion 64’ which sits against the top of the seat body 62’ in the phantom line view in Fig 8A or in Fig. 9B), 
wherein the sealing portion is movable from the first position to a second position when at least one of a needle and guidewire is extended through the 
It is noted that Puhasmägi does not appear to disclose a sheath coaxially disposed about the dilator.
Bierman discloses an access device with a valve, having a dilator comprising an elongated dilator body 24 (Fig. 1A), a dilator hub 42B (Fig. 15A) extending therefrom, and a sheath 26 coaxially disposed about the dilator (see Fig. 1A and para [0090]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Puhasmägi by incorporating a sheath coaxially disposed about the dilator, since Bierman teaches that the sheath is designed to form a conduit through which a catheter or other medical article is inserted into the vessel (see Bierman at para [0118]; see also para [0233] disclosing that in use, an operator inserts a medical article such as a dilator through the sheath); thus, a skilled artisan would have found it obvious to provide the sheath with a reasonable expectation of success in forming a conduit through which the dilator of Puhasmägi may be inserted with a reasonable expectation of success.
Regarding claim 13, Puhasmägi discloses that the valve element is at least partially disposed between the distal portion of the inner cavity and the proximal portion of the inner cavity (i.e., the valve element 60’ is seated within the middle of the hub as shown in Fig. 8A).

Regarding claims 15 and 17, it is noted that Puhasmägi does not appear to disclose that the sealing portion comprises a raised portion, specifically comprising a substantially dome-like shape.
However, to provide a valve with a substantially dome-like shape was known from Bierman, which discloses a valve 240 (Fig. 15B) provided with a sealing surface having a raised portion with a dome-like shape 278 (Figs. 18-22).
A skilled artisan would have found it obvious at the time of the invention to modify the sealing portion of the valve of Puhasmägi to have a substantially dome-like shape to advantageously reduce the contact between the sealing surface and the needle and/or guidewire when the needle and/or guidewire is extended through the inner cavity (see Bierman at para [0231]); a skilled artisan would have expected this feature to be advantageous to protect the valve and extend its useful life.
Regarding clam 18, Puhasmägi discloses that the valve element comprises a fold line, located at hinge 68’, along which the sealing portion and the attachment portion can bend with respect to each other (see Fig. 8-9 illustrating the valve element 60’ moving between positions by movement at the hinge area 68’).
Regarding clam 19, Puhasmägi discloses that the valve element can be made from a polymer (col. 5, lines 60-62), which would expectedly reduce the likelihood of cold setting if held in a flexed position for extended periods of time compared to other materials.
.

Response to Arguments
Applicant’s arguments (filed 11/04/2021, hereinafter “Remarks”) have been considered.
The previous objection to the drawings has been withdrawn in light of the cancelation of claims 6 and 16. 
The previous objection to claim 12 has been withdrawn in light of the amendment to claim 12. 
The previous rejection under 35 U.S.C. 102(a)(1) of claims 1-20, as being anticipated by Bierman (U.S. Pub. 2014/0207069) has been withdrawn in light of the amendment to the claims. New grounds of rejection have been applied, rendering moot Applicant’s arguments (Remarks, pgs. 7-11). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/09/2022